925 F.2d 1583
In re SHELBY MOTEL GROUP, INC., Debtor.SHELBY MOTEL GROUP, INC., Plaintiff-Appellant,v.FIRST ALABAMA BANK, an Alabama Banking Corporation, and TheIndustrial Development Board of the Town ofVincent, Alabama, Defendants-Appellees.
No. 89-7854.
United States Court of Appeals,Eleventh Circuit.
Feb. 22, 1991.

Thomas J. Knight, Anniston, Ala., for plaintiff-appellant.
Najjar, Denaburg, Meyerson, Zarzaur, Max, Wright & Schwartz, Birmingham, Ala., Robert H. Adams, Charles L. Denaburg, Walter F. McArdle, Wanda D. Devereaux, Montgomery, Ala., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Alabama;  Prapst, District Judge, Presiding.
Before HATCHETT and CLARK, Circuit Judges, and MORGAN, Senior Circuit Judge.

BY THE COURT:

1
This case has been settled.  The panel opinion, published at 914 F.2d 227 (11th Cir.1990), is vacated.  The judgment of the district court is VACATED and the case is REMANDED to the district court with instructions that the case be dismissed.    United States v. Munsingwear, Inc., 340 U.S. 36, 71 S. Ct. 104, 95 L. Ed. 36 (1950).